OFFICE   OF THE ATfORNEY      GENERAL      OF TEXAS
                     AUSTIN




                                at   hi0   market.




                  a.ueetion 16 69 folbue:

               6 NId  OpBFat66  a FBta%l g[reOem
               onndotion tharevith a rrtall
                He b66    not aoubply with ~Ftlolefa
6904 ore 6908 R. G. s., nor with ~rbl6166 1447
to 1484, p. 6., buaurr he Uuer not butoher or
slaughter mlaals F&a~slf,, exoept 66 harainafter
stated. E. 5'. owes 4. B. an aeeount of $39.00,
                                                                        681


     Hon. F. v. Winter, Page 2


             and ha6 an ani6al whteh he io willing    to beliver
             to A. B. in 6ettlement of the aooount, an8 whloh
             b. B. 1s willing to aoospt ln'rsttlement    of such
             aaoount. In order to avqld~harlngto oomply
             with the abor4 oite& Artl416r and to rlnpllf~
             th6 operation of hi6 bulnem,     A. B. then ha6 0. D.,
             ?FOm whom h6 Usually pUFQh688 bUt8hBFed oar4a6een
             for retall purporer in h&6 MFkrt    at an agreed
             prio,e-per pound and rho ha6 oOmpll4d with the
             above alted dolea,     to go and pur0ha64 the anl-
             ma1 from 6. r',at the apeml prior of $iYJ.OO be-
             tween b. B. A K. 1.; aster whiah 8. D. then
             rlaughterrthe urim61 6m2 d611~4r6 the aar4a66
             to A. B. at the-agF64d prioe between thws for
             b$hhs;ad oaroi6646,~lesr The 830.00 hue by JL b.
                  .     for whloh A. B. jjiV68 E. F. oredit.in
             oanaell~ilon of his aoocmnt.

                   WnUer the above Statement oY Faotr Bo.
             11, 16 k. B. a 'krtoh6r'   or 861atight4r6r'.
             within the. meaning ,oZ the above altbd Artioles
             so Anita make il,ne04s66ry for hi16 to ooaply
             thrmw%th?'

                  Art1014 0904, fierireclOlrll Btatute8 of Texan,
     read6    am~tollow6:

                    #Each person in   tblr       State engaged in the
             slaughteranmd6ale of.anlmalr for nrrket shall
             make a regular sworn report to eaoh regular
             m4etlng of the 4ommlr6loner6 oourt of the ooun-
             ty,  gltlng the numb4r, ooler, 6ge, aurIs an&
             bran&a of every anlm41 slaughtered by hi4 shoe
             ~th& lart term of 6aid aouFt, to be filed with
             'md kept on flle by the aounty clerk. Eaoh
              6ald report shall be aooompanlsd by the bill of
              male or written oonreyanoe to the butaher for
              every animal that he has purchased for slaughter,
             If any of the rnim616  slaughtered hare been
!.           ral688 by himself It eb6ll be so stated in the
              report. Said report 60 made to said court may in
              the dleoretion of Bald olerk bedestroyed after
             a period of five years.'

               Artlole 0500, Rsvlsed Civil Statutes of Texas,
1:   read6 ab fOllOW8:

                    'Every person, before hs shall set up and
             oamy    on the trade OF oooupatlon of a butoher or
                                             .
Iion,,P. W. Mnter,   Fage 3



     rlaughtersr     of cattle ia thlr Nat4,  sY34l3. file
     a bond to be approwd      by the county 5uQp of th4
     oouaty,in    whioh he~d44Lree to aarm.0~ th4 burl-
     u446;,ln ~a 6~16 mot lea4 than Wo hundred nor more
     than on4 thoumaiM doll&m, payable to the 'state
     oi T&as,     obnditlon6d  that 94 shall k*ep a tm4
     and falthiul record In a book kept fgr that       pur-
     ~064 of all OaPtzle pIWchB6d OF rlaughtBr4d by him,
     with a d464r%#h~ian,4i the aninal inoltlding mark6,
     branar, age, oolor, wright, and from w&x@ puroha~ed
     and thendate~tberebf; .that he will ha+* the hid4
     and ear of auoh animal inapeo8ed by~the lnrpe,etor,
     or 6~oone  maglebrate of the aounty, within Wreatg
     day6 after     it is alaughEered, and thab.'hs will not
     purohaea~anJ oattle that ha8 been slaughtered by
     another unless the h%de and bar8 of rueh slaug&tsred
     animal aooompany said LWiI6a,~Off4F4d iOr aale, a@
     that.h4 till not purohase any animal that ha6 b6~bn'
     rlaughtered by another when the esr.mBrka, or brand6
     on .the h%d6 aooompanJlng suoh aniy+l,.;wh4n offered
     for' sal4, &3vz Been changed; mutilated or destroyed.
     Any butaher or slaughterer of oattle who shall vlo-
     late anJ oondition of 8aM bond may be sueb upon
     hi6 bond at the instanoe of th6 oounty or distrlot
     attorney of the oounty where suoh bond la.g%ten.
     All sUma rsooversd by suits upan said bonds ehall
     b4 pafd into the countr treasury and bQaeme a part
     o? th6 avallable sohool fund o?.suoh gount$."

             Th4 oonstruotlon of the64 aam 6tattIt80 war oon-
aldared by this department in oonfersnoe OpinZon Tie. 2017,
by Attorney General 0. W. %reton, datsd April 2, 1919,
atlilremsott to Honornble 0. C. Jackson and appearing at page
556 of the publlrhed biennial r4port of the ,Attorney General
of Texar for the year6 1918 - 1920. We are 'attooting here-
to a OOPJ of this oplnlon whloh we bellets'oorreotly rtates
the law upon the queatlon. The opinion of course refers
to Artlole 7179 Oivll statutes of the lb11 oodiSlo&m
which now appears as Artiole 6808 of the %vlsed sivil
statutes of 1925.
                                                                     683



Bon. P. w. mnaer,    Paw   4



              Applying the rule annouaaed in the baton     opinion
to the    iarrh situat%on   rhioh you hare preremted, it tr our
opinion    thaO  I$ ir not   aaarrrary for A. B. to oozply with
the proririone of Atiiolra 0904 and 6908, Rwlwd Clril
Btatutea;     lQLoI10,or Artialea 1447 to 1454, Inolurlre, Penal
cod*, 1926.




     FIRST ASSISTANT
     ATTSRXiY GIQJ~L                                 Walter n. ;
                                                         A8UilJ